Citation Nr: 1242175	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-27 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1997 to December 2002 and from March 2004 to May 2005.  The appellant also served in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The claim was certified to the Board by the Chicago, Illinois RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2010 correspondence to the Chicago, Illinois RO, the Veteran requested that he be scheduled for a video conference hearing before a Veterans Law Judge of the Board.  In June 2011 the Veteran was notified that a video conference hearing was scheduled for July 2011.  In June 2011 the Veteran's representative notified the RO that the Veteran had moved to California and requested that his video conference hearing be rescheduled and transferred to a California RO.  No action on that request has since been undertaken.

Generally, claimants have the right to a hearing if requested.  38 C.F.R. § 20.700 (2012).  A request for a change in a hearing date may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  See 38 C.F.R. § 20.704(c) (2012).  In this case, the Veteran requested his hearing be rescheduled more than two weeks prior to the scheduled date of hearing, and the Board finds that good cause to reschedule and transfer the location of the video conference hearing has been shown.

Thus, in order to afford the Veteran due process and the opportunity to appear before a Veterans Law Judge for a personal hearing, a remand of his appeal is necessary to afford him the requested hearing before the Board can proceed with further appellate consideration.  38 C.F.R. §§ 20.700(a), 20.704(a).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the Oakland, California RO before a Veterans Law Judge, with appropriate notification to the Veteran and his representative.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


